IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID FOREMAN,                           §
                                         §
       Defendant Below,                  § No. 599, 2018
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 1007011701(S)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: March 5, 2019
                          Decided:   April 30, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated November 15, 2018, denying the appellant’s third motion for postconviction

relief as procedurally barred under Superior Court Rule 61(i)(1), (i)(2), and (i)(3).

The appellant has not pleaded any circumstances under Rule 61(d)(2)(i) or (d)(2)(ii)

that overcome the procedural bars set forth in Rule 61.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:


                                 /s/ Collins J. Seitz, Jr.
                                        Justice




                                   2